Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Clive Phillips appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction based on Amendment 750 to the Sentencing Guidelines, as well as its order denying his motion for reconsideration. Our review of the record demonstrates that Amendment 750 did not alter Phillips’ Guidelines range. See U.S. Sentencing Guidelines Manual § 2Dl.l(c)(l) (2011). We also conclude that the district court lacked authority to entertain Phillips’ motion for reconsideration. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010). Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.